718 S.E.2d 379 (2011)
Charles Everette HINTON,
v.
Daniel E. BAILEY, Sheriff, et al.
No. 449P11.
Supreme Court of North Carolina.
October 18, 2011.
Charles E. Hinton, for Hinton, Charles Everette.
Andrew Murray, District Attorney, for Bailey, Charles E. (Sheriff), et al.
Peter S. Gilchrist III, District Attorney, for the State.

ORDER
Upon consideration of the application filed by Petitioner on the 18th of October 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 18th of October 2011."